987 A.2d 1028 (2010)
294 Conn. 934
Jose DELVALLE
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided January 28, 2010.
James M. Fox, special public defender in support of the petition.
Susann E. Gill, supervisory assistant state's attorney, in opposition.
The petitioner Jose Delvalle's petition for certification for appeal from the Appellate Court, 118 Conn.App. 904, 984 A.2d 121 (2009), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.